 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1244 
In the House of Representatives, U. S.,

June 29, 2010
 
RESOLUTION 
Recognizing the National Collegiate Cyber Defense Competition for its now five-year effort to promote cyber security curriculum in institutions of higher learning. 
 
 
Whereas, on February 27, 2004, and Februray 28, 2004, a group of educators, students, and government and industry representatives gathered in San Antonio, Texas, to gauge the interest in and support for the establishment of regular cyber security exercises for postsecondary students; 
Whereas stakeholders in the cyber security profession sought to create a cyber security exercise template for universities nationwide, and to encourage educational institutions to offer students practical experience in information assurance; 
Whereas in an effort to develop a regular, national-level cyber security exercise, the Center for Infrastructure Assurance and Security at the University of Texas at San Antonio agreed to host the first Collegiate Cyber Defense Competition (CCDC) for the Southwestern region in April 2005; 
Whereas the mission of the CCDC system is to provide institutions with an information assurance or computer security curriculum in a controlled, competitive environment to assess the student's depth of understanding and operational competency in managing the challenges inherent in protecting corporate network infrastructure and business information systems; 
Whereas the CCDC has attracted participation from institutions of higher education from across the United States; 
Whereas 2010 regional competition hosts include Southwest host Texas A&M University, North Central host Dakota State University, Northeast host University of Maine, Pacific Rim co-hosts University of Washington and Highline Community College, Midwest co-hosts Inver Hills Community College and Moraine Valley Community College, Mid-Atlantic host Community College of Baltimore County, Southeast host Kennesaw State University, and West Coast host California State Polytechnic University, Pomona; 
Whereas 2010 regional competition winners include Towson University, DePaul University, Montana Tech of the University of Montana, Northeastern University, University of Washington, Texas A&M University, University of Louisville, and California State Polytechnic University, Pomona; and 
Whereas the furtherance and development of cyber security academic programs in institutions of higher education will help meet the rapidly growing demand for cyber security specialists in the public and private sectors: Now, therefore, be it  
 
That the House of Representatives recognizes the National Collegiate Cyber Defense Competition for its now 5-year effort to promote cyber security curriculum in institutions of higher learning. 
 
Lorraine C. Miller,Clerk.
